DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to application 16/984,866 that the Applicant filed on August 4, 2020 and presented  claims.  Original claims  remain pending in the application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 624 of Fig. 6 (noting that “radio(s)” seemingly isn’t disclosed in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  “vector representation of the electronic document” occurs successively as a limitation, with the second limitation seemingly being erroneous.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claim  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (US 2016/0352778, “Chari”) in view of Scholtes (US 2014/0156567, “Scholtes”), and further in view of Redlich (US 2008/0168135, “Redlich”).

Regarding Claim 1
Chari discloses
One or more non-transitory computer storage media (Fig. 4, ¶¶ [0073], “memory 430,” ¶ [0064], “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”) storing computer-useable instructions (¶ [0063], “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon ”) that, when used by one or more computing devices (Fig. 4, ¶ [0072], “processor device 420”), cause the one or more computing devices to perform operations (¶ [0063], “…having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”) comprising: 
extracting, by a content feature identifier and from content (Fig. 1, ¶ [0016], “In step 104, semantic feature extraction (SFE) [as a content feature identifier] is used to extract semantic attributes (e.g., latent topics) from natural language freeform text descriptions [as content] of the subjects and the permissions”) of an electronic document (¶ [0044], “With regard to step 104 (of FIG. 1) as shown in FIG. 2, latent topics are next extracted from the processed documents describing the subjects and permissions;” see also Scholtes ¶ [0032], “Both supervised and unsupervised machine learning techniques can be used to classify documents automatically and reveal more complex insights into Big Data.”), 
(i) a textual feature…1 representing the content, keywords in the content, or topics in the content (Fig. 2, ¶ [0044], “With regard to step 104 (of FIG. 1) as shown in FIG. 2, latent topics are next extracted from the processed documents describing the a textual feature), and 
2 …; 
predicting, by a security policy prediction model (Fig. 2, ¶ [0018], “In step 108, the security policy query component [as a prediction model] may then be employed in making security policy decisions.”) and based on the textual feature…1 and the sensitivity feature…1 (Fig. 2, ¶ [0018], “Given the above overview, FIG. 2 provides a schematic representation of the present process for inferring a security policy from semantic attributes according to an exemplary embodiment,” where the “semantic attributes” correspond to the “subject description” as a textual feature and the “permission,” where the permission corresponds to a sensitivity feature and the sensitive information as disclosed by Redlich), 
3 …permission tuples (Fig. 2, ¶ [0039], i.e., the “subject description” and the combination of the “object description” and “right description” to create the “permission” creates a permission tuple[] that used for training to create the policy model); and 
4 ….
Chari doesn’t disclose
	1 …vector…
	2 (ii) a sensitivity feature…1 representing occurrences of sensitive information in the content;
	3 a security policy label of a plurality of security policy labels representing user group- …
	4 automatically updating a security policy of the electronic document based on the predicted security policy label.
Scholtes, however, discloses
	1 …vector…(¶ [0060], “At step 303, the machine learning model 304 is trained by using a vector representation created from the records with the extracted information for each document in the meta information storage 109, together with the document categorization label, which exists for each document from the training set in the document collection database 111;” and ¶ [0051], “Next, instead of using the bag-of-word, TF-IDF document representation, vectors built of the normalized and extracted semantic information are used as feature vectors for any suitably known supervised or unsupervised clustering and machine learning technique.”)
Redlich, however, discloses
	2 (ii) a sensitivity feature…1 representing occurrences of sensitive information in the content (¶ [0083], “In another embodiment, the method and system extracts security sensitive content [as a sensitivity feature] TS or S or C (FIG. A-2) from a data input [as content] to obtain extracted security sensitive data [representing occurrences of sensitive information] for a corresponding security level and remainder data.”);
3 a security policy label of a plurality of security policy labels (¶ [0145], “Security levels of a document or data stream are upgraded or down graded…,” and “Classification levels change and tags or labels change as well as security classifications based on results of content inferencing penetration testing.”) representing user group- … (¶ [0224], “If multiple users [of a user group] are permitted [via permissions] access to the documents and those multiple users have different security user group permissions], the security clearance protocol determines the level of security clearance and, hence, the full or partial reconstruction of the plaintext;” and ¶ [0146], “The user requesting access to the data will receive data not based on the old security clearances of the document but based on the up to the minute update,” i.e, the tuple as disclosed by Chari is used by a classifier to create user group permissions)
	4 automatically (¶ [0206], “The innovation is a system and method for automatically or manually controlled selection, extraction, storage, and release of selected and prioritized information.”) updating a security policy of the electronic document (¶ [0146], “The user requesting access to the data will receive data not based on the old security clearances [as a security policy] of the document but based on the up to the minute update”) based on the predicted security policy label (¶ [0145], “Security levels of a document or data stream are upgraded or down graded based on the results of inference tests”; see also Chari Fig. 2, ¶ [0018] for predicting a security policy through the security policy prediction model).
	Regarding the combination of Chari and Scholtes, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Chari to have included the vector features of Scholtes. One of ordinary skill in the art would have been motivated to incorporate the vector features of Scholtes because Chari discusses the use of standard machine learning techniques, see Chari ¶ [0013], and Scholtes teaches “vectors built of the normalized and extracted semantic information are used as feature vectors for any suitably known supervised or unsupervised clustering and machine learning technique,” see Scholtes ¶ [0051].

Regarding Claim 2
Chari in view of Scholtes, and further in view of Redlich (“Chari-Scholtes-Redlich”) disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses 
wherein extracting…1 (Fig. 1, ¶ [0016]) 
Redlich further discloses
1 …the sensitivity feature …a (¶ [0083]) in the content, of instances of corresponding categories of sensitive information (¶ [0082], “The invention organizes and processes data important [and thus comprising sensitive information] to an enterprise operating the distributed computing system. The SC or select content is represented by one or more predetermined words, characters, images, data elements or data objects,” and ¶ [0132], “The system analyses every word character icon image and categorizes them.”).
Scholtes further discloses
	a …vector comprises incrementing dimensions of the sensitivity feature vector based on occurrences,… (Figs. 15 & 16, ¶¶ [0090]-[0092], “ When this representation is created, the quality of the machine learning and clustering is best when all of the suitable available addressing space is used,” which will involve incrementing dimensions of the … vector, and ¶ [0052], “Feature vectors can be built for specific types of cases by extracting only suitable information that is relevant for the case.”)
	Regarding the combination of references, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.
Regarding Claim 3
Chari-Scholtes-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses
wherein extracting…1 (Fig. 1, ¶ [0016]) 
Redlich further discloses
1 the sensitivity feature…a (¶ [0083]) 
Scholtes further discloses
a …vector comprises using at least one of an entity tagger or rule-based regular expression (¶ [0050], “ Extraction is done by using any known techniques from text-mining, for example: language identification, gazetteers, regular expressions, noun-phrase identification with part-of-speech taggers, statistical models and rules, and the like, to identify more complex patterns. ”). 
Regarding the combination of references, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3. 
Regarding Claim 4
Chari-Scholtes-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses
wherein extracting (Fig. 1, ¶ [0016]) the textual feature…1 (Fig. 2, ¶ [0018])
Scholtes further discloses
1 …vector (¶ [0060]) comprises using a term frequency tagger to determine frequency of keywords in the content (¶ [0035], “ More complex weighting schemes are, for example, Term Frequency-Inverse Document Frequency (TF-IDF), and the like, which gives different weights based on frequency of words in a document and in the overall collection. The TF-IDF approach provides a numerical measure of the importance of a particular word to a document in a corpus of documents.”).
Regarding the combination of references, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 4.
Regarding Claim 5
Chari-Scholtes-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses 
the operations (¶ [0063]) further comprising: 
combining the textual feature vector (Scholtes ¶ [0060]) and the sensitivity feature (Redlich ¶ [0083]) vector (Scholtes ¶ [0060]) into a vector representation of the electronic document (¶ [0044]) in a feature space (Fig. 2, ¶ [0058], “Correlated LDA associates [to create a feature space] parts of text (such as the description of a subject [as a textual feature]) with features from another space, such as the permissions [as the associated sensitivity feature] assigned to the subject.”); 
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises applying the vector representation to the security policy prediction model (Fig. 2, ¶ [0018]) to classify the electronic document (¶¶ [0044], [0047], “With regard to step 108 (of FIG. 1) as shown in FIG. 2, the policy model (i.e., security policy query component) can then be employed in making security policy decisions” regarding the electronic document) into a partition of the feature space (Fig. 1, ¶ [0017], “In step 106, using the assignment and non-assignment of permissions to subjects in the training set as two distinct classes, classifiers [separated by partitions] are built [within a feature space] using the subject-topics and permission-topics as features;”) associated with a set of security policy labels (Fig. 2, ¶ [0046], “As shown in FIG. 2, this process produces a policy model (i.e., security policy query component) for how the latent attributes imply assignment of permissions,” with permissions corresponding to the security policy labels as disclosed by Redlich ¶ [0145]).
Regarding the combination of references, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5.
Regarding Claim 6
Chari-Scholtes-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses 
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises using the security policy prediction model (Fig. 2, ¶ [0018]) to classify the electronic document (¶¶ [0044], [0047]) into a partition (Fig. 1, ¶ [0017]) associated with a set of the security policy labels (Fig. 2, ¶ [0046], “As shown in FIG. 2, this process produces a policy model (i.e., security policy query component) for how the latent security policy labels as disclosed by Redlich ¶ [0145]).
Regarding the combination of references, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.
Regarding Independent Claim 10
With respect to independent claim 10, a corresponding reasoning as given earlier for dependent claim 1 applies, mutatis mutandis, to the subject matter of claim 10. Therefore, claim 10 is rejected, for similar reasons, under the grounds set forth for claim 1.  The Examiner notes, however, that claim 10 possesses a limitation that is different from the corresponding limitation in claim 1.  The review of this limitation is as follows:
…
Redlich, however, discloses
4 automatically tagging the electronic document (¶ [0146], “The user requesting access to the data will receive data not based on the old security clearances [as a security policy] of the document but based on the up to the minute update;” and ¶ [0104], “The invention provides a system and method for automatic creation of tagging and labeling at the granular data level.”) with the predicted security policy label (¶ [0145], “Security levels of a document or data stream are upgraded or down graded based on the results of inference tests”; see also Chari Fig. 2, ¶ [0018] for predicting a security policy through the security policy prediction model).
Regarding Independent Claim 15
With respect to independent claim 15, a corresponding reasoning as given earlier for dependent claim 1 applies, mutatis mutandis, to the subject matter of claim 15. 
…
Redlich, however, discloses
4 …provide the security policy label (¶ [0145], “Security levels of a document or data stream are upgraded or down graded based on the results of inference tests”; see also Chari Fig. 2, ¶ [0018] for predicting a security policy through the security policy prediction model) as a suggested security policy for the electronic document (¶¶ [0102]-[0103], “The granular actions are selected automatically (based upon the initial set-up of the system), manually or a combination of both,” i.e., Redlich doesn’t exactly teach a suggested security policy, but it is an obvious variation to convert an automated process into a manual process; thus, to the extent the creation of the security policy for the electronic document is taught as being automated by Chari and Redlich, it is obvious to manually select the security policy via a suggestion. See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”).
Regarding Dependent Claims 11-13 and 17
	With respect to dependent claims 11-13 and 17, a corresponding reasoning as given earlier for dependent claims 2-4 and 6 applies, mutatis mutandis, to the subject 
Regarding Dependent Claims 14 and 16
	With respect to dependent claims 14 and 16, a corresponding reasoning as given earlier for dependent claim 5 applies, mutatis mutandis, to the subject matter of claims 14 and 16. Therefore, claims 14 and 16 are rejected, for similar reasons, under the grounds set forth for claim 5.
B.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chari in view of Scholtes and Redlich, and further in view of Jasper et al. (US 2004/0049478, “Jasper”).
Regarding Claim 7
Chari-Scholtes-Redlich disclose the one or more non-transitory computer storage media of claim 1, and Chari further discloses 
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises…1 (see claim objection), 
the vector representation based on the textual feature vector and the sensitivity feature vector (Fig. 2, ¶ [0039], i.e., the vector representation is based on combining the vector elements as illustrated in Fig. 2). 
Chari-Scholtes-Redlich doesn’t disclose
	1 …recursively classifying a vector representation of the electronic document,
Jasper, however, discloses
1 …recursively classifying a vector (Scholtes ¶ [0060]) representation of the electronic document (¶ [0032], “[T]hose skilled in the art will appreciate that a variety of 
Regarding the combination of Chari, Scholtes, and Redlich, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7. 
Regarding the combination of Chari-Scholtes-Redlich and Jasper, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Chari-Scholtes-Redlich to have included the recursive feature of Jasper. One of ordinary skill in the art would have been motivated to incorporate the recursive feature of Jasper because Scholtes discusses the use of weighting with respect to vectors, see Scholtes ¶ [0035], and Jasper teaches the use of recursive partitioning models with respect to weight estimation, see Jasper ¶ [0046].
Regarding Dependent Claim 18
	With respect to dependent claim 18, a corresponding reasoning as given earlier for dependent claim 7 applies, mutatis mutandis, to the subject matter of claim 18. Therefore, claim 18 is rejected, for similar reasons, under the grounds set forth for claim 7.
C.	Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chari in view of Scholtes and Redlich, and further in view of Houle (US 2004/0139067, “Houle”).
Regarding Claim 8
Chari-Scholtes-Redlich disclose the one or more non-transitory computer storage media of claim 6, and Chari further discloses 
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises using the security policy prediction model (Fig. 2, ¶ [0018]) to classify the electronic document (¶¶ [0044], [0047]) into a partition …1 (Fig. 1, ¶ [0017]) 
Chari-Scholtes-Redlich doesn’t disclose
1 … associated with a ranked list of the security policy labels.
Houle, however, discloses
1 … associated with a ranked list of the security policy labels (¶ [0193], “One common way of assigning labels to a cluster is to use a ranked list of terms that occur most frequently within the documents of the cluster, in accordance with the term weighting strategy used in the document vector model,” i.e., ranking is well-known in the art and can be applied to the security policy labels as disclosed by Redlich ¶ [0145]).
Regarding the combination of Chari, Scholtes, and Redlich, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 8.
Regarding the combination of Chari-Scholtes-Redlich and Houle, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Chari-Scholtes-
Regarding Claim 9
Chari-Scholtes-Redlich disclose the one or more non-transitory computer storage media of claim 6, and Chari further discloses
wherein predicting (Fig. 2, ¶ [0018]) the security policy label (Redlich ¶ [0145]) comprises using the security policy prediction model (Fig. 2, ¶ [0018]) to classify the electronic document (¶¶ [0044], [0047]) into a partition associated…1 (Fig. 1, ¶ [0017]) 
Chari-Scholtes-Redlich doesn’t disclose
1 …associated with a ranked list of the security policy labels, and selecting a top number of labels from the ranked list.
Houle, however, discloses
1 …associated with a ranked list of the security policy labels (¶ [0193], Redlich ¶ [0145]), and selecting a top number of labels from the ranked list (¶ [0193], “a predetermined number of terms achieving the highest scores can be ranked and presented to [and thus selected by] the user;” and Redlich ¶ [0206], “The innovation is a system and method for automatically or manually controlled selection, extraction, storage, and release of selected and prioritized information.”).
Regarding the combination of references, the rationale to combine is the same as provided for claim 8 due to the overlapping subject matter between claims 8 and 9.

Regarding Dependent Claims 19 and 20
	With respect to dependent claims 19 and 20, a corresponding reasoning as given earlier for dependent claims 8 and 9 applies, mutatis mutandis, to the subject matter of claims 19 and 20. Therefore, claims 19 and 20 are rejected, for similar reasons, under the grounds set forth for claims 8 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491